DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	Claims 1-9 and 17-23 have been examined in this application.  
Claims 1, 3-5, 9, and 17-21 are rejected
Claims 2, 6-8 and 22-23 are considered Allowable Subject Matter but are objected to for being dependent on a rejected based claim. Additionally, claims 7 and 8 are further objected (see below).
Claims 10-16 were canceled in response to the Response to Election/Restriction filed on 10/26/2022
This communication is the first action on merits.  The Information Disclosure Statement (IDS) filed on 01/05/2021, 06/04/2021, 07/09/2021, 09/12/2022, 10/6/2022 (1), and 10/6/2022 (2) have been acknowledged by the Office.

Election/Restrictions
	Claims 10-16 are canceled from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention (Group II), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2022.
	Furthermore, please refer to the section ‘Claim Rejections - 35 USC § 112’  that details an issue regarding Claim 21.
	
Claim Objections
	Claims 7 and 8 are objected to because of the following informalities: 
Claims 7 and 8 are objected to because both recite improper secondary antecedent basis of ‘the third and fourth hoses’. Please review the note below under the section heading ‘Allowable Subject Matter’ that includes two options. 
(Options include: (1) amend to include primary antecedent basis OR (2) amend to include dependent claims 7 and 8 to that of claim 6).
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 21 recites the limitation "the second air duct". There is insufficient antecedent basis for this limitation in the claim. The current claim is rejected for the following two reasons:
 The Examiner is unsure if “the second air duct” as claimed is supposed to be:
(1) a new element needing proper primary antecedent basis (please note point (II.) shown below OR
(2) meaning to actually reference a previously claimed element that has proper antecedent basis such as the ‘second air hose’, ‘second air distribution zone’, ‘second air chamber’, ‘second hose passage’, etc.
 The Examiner also notes that in the Response to Election/Restriction filed on 10/26/2022 the Applicant elected without traverse Group I (Claims 1-9) which encompasses ‘a bed with inflatable air chamber’ and does not include Group II’s (emphasis added) ‘a bed with inflatable air chamber, air flow insert pad, and air duct’. Therefore, it is suggested to amend the claim to not include the ‘air duct’ with proper primary antecedent basis due to the fact that the element was not elected in the previous Restriction requirement. As such, Reason ‘I. B.’ from above OR a full removal of the element from the claim is suggested by the Examiner. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 3-5, 9, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al., hereinafter ‘Jansen’, (US 11160386 B2).
In regards to Claim 1, Jansen teaches: A bed (10 – Fig. 1) comprising: a mattress (12- Fig. 1) comprising: an inflatable air chamber (134 – Fig. 3); an air distribution layer (138 – Fig. 3) positioned above the inflatable air chamber (Fig. 3); a foam layer (144 -  Fig. 3) positioned above the air distribution layer (Fig. 3) and proximate a top of the mattress (in Fig. 3 the foam layer 144 is shown in closest relationship to the top of the mattress 12), wherein the foam layer (144) and the air distribution layer (138) are both configured to allow airflow therethrough (both 148 and 138 have apertures 150, Col 7 Line 66 – Col  Line 5), and wherein the air distribution layer (138) resists air flow less than the foam layer (Col 7 Lines 16-29 and Col 7 Lines 52-54, see note #1); a first air hose (160 – Fig. 5, Col 9 Lines 44-48, see note #2) connected to the inflatable air chamber (the first air hose 160 as shown in Fig. 5 is associated by a direct connection to the air chamber 134) for inflating the inflatable air chamber (Col 9 Lines 10-25); and a second air hose (160 – Fig. 5, Col 9 Lines 44-48, see note #2) connected to the air distribution layer (the second air hose 160 as shown in Fig. 5 is associated by an indirect connection to the air distribution layer 138) for moving air through the air distribution layer (as shown by 150, Col 9 Lines 10-25), wherein the second air hose (160 – Fig. 5, see note #2) extends from a location that is lower than the inflatable air chamber (160 is shown to be lower than 134, see annotated Fig. 3.1), around a first side of the inflatable air chamber (see annotated Fig. 3.1), to the air distribution layer above the inflatable air chamber (see annotated Figs. 3.1).
Note #1: As described the air flow is capable of being limited in directions and intensity of flow between 138, from Col 7 Lines 16-29. As such it is understood that the air flow between the air distribution and foam layer can be resisted.

Note #2: As shown in Annotated Fig. 3.1, two different air hoses are utilized to the air chambers which are further connected to the layers. As such it is understood that there is a first and second air hose as shown in Figs. 2-3, and further defined in Figs. 4-9 although one hose and connection portions are shown. It is further made noted that the hoses are identical and would utilize the same connections that the one hose is using from Figs. 4-9.

    PNG
    media_image1.png
    359
    518
    media_image1.png
    Greyscale
 
Annotated Fig. 3.1 from Jansen
In regards to Claim 3, Jansen teaches: The bed of claim 1, wherein the inflatable air chamber comprises a first inflatable air chamber (see annotated Fig. 3.2) and the air distribution layer comprises first and second air distribution zones (see annotated Fig. 3.3), wherein the first inflatable air chamber is positioned under the first air distribution zone (see annotated Figs. 3.2 and 3.3), and wherein the mattress further comprising a second inflatable air chamber (see annotated Fig. 3.2) positioned under the second air distribution zone (see annotated Figs. 3.2 and 3.3). 

    PNG
    media_image2.png
    357
    377
    media_image2.png
    Greyscale

Annotated Fig. 3.2 from Jansen

    PNG
    media_image3.png
    367
    530
    media_image3.png
    Greyscale

Annotated Fig. 3.3 from Jansen

In regards to Claim 4, Jansen teaches: The bed of claim 3, wherein the mattress further comprises an insulator (see annotated Fig. 3.2 from Jansen) positioned between the first air chamber and the second air chamber (see annotated Fig. 3.2 from Jansen) to reduce heat transfer between the first air chamber and the second air chamber (see note #3).
Note #3: 
When both 1st and 2nd inflatable chambers are in place (and not shown in the exploded view), the insulator as shown in ‘annotated Fig. 3.2’ will be separate the chambers/layers on either side (1st – Left AND 2nd – Right), reducing heat transfer, and act as an insulator. 
Furthermore, each layer above the chambers (i.e. air distribution layer and foam layer), will have their own individual insulation portions which is shown in annotated Fig. 3.4. 

In regards to Claim 5, Jansen teaches: The bed of claim 3, wherein the mattress further comprises an insulator positioned between the first and second air chambers (see annotated Fig. 3.4 from Jansen) and also between the first and second air distribution layers (see annotated Fig. 3.4 from Jansen, see note #3) to reduce heat transfer between left and right sides of the mattress (see note #3).

    PNG
    media_image4.png
    374
    483
    media_image4.png
    Greyscale

Annotated Fig. 3.4 from Jansen
In regards to Claim 9, Jansen teaches: The bed of claim 3, and further comprising: a foundation (14 – Fig. 6) having a support platform (21 – Fig. 6) configured for supporting the mattress and including a first foundation opening (32 – Fig. 6, Para 0036, ‘first conduit aperture’) extending through the support platform (Fig. 6) and configured to receive the first and second air hoses (Figs. 2, 6 and 7, Para 0048) ; a pump assembly (72 – Fig. 8, Para 0050) fluidly connected to an end hose end (80 – Fig. 8) of the first air hose and configured to supply fluid to the inflatable air chamber (Para 0050-0051), wherein the pump assembly is positioned in the foundation (Figs. 7 and 8); and an air controller (200 – Fig. 9, Para 0053) fluidly connected to the second air hose (72 which is further connected to the hoses, see Figs. 7, 8, and 9) and configured to move air through the air distribution layer (Para 0050-0053 and Figs. 7-9), wherein the air controller is positioned in the foundation (Fig. 9, controlling deck 24 which is part of foundation 14, therefore ‘in’ the foundation, Para 0053).

In regards to Claim 17, Jansen teaches: The bed of claim 1, wherein the first air hose is at least partially routed adjacent the second air hose (as shown in Annotated Fig. 3.1 from Jansen, the hoses are considered routed and adjacent to one another).

In regards to Claim 18, Jansen teaches: The bed of claim 1, wherein the first air hose is at least partially routed together with the second air hose within the mattress (as shown in Fig. 9 of Jansen the air movers 72 which each include the hoses as shown in Fig. 8 would be routed all together through connections).

In regards to Claim 19, Jansen teaches: The bed of claim 1, wherein the air distribution layer (138) includes a layer cover (170 – Fig. 10), and wherein the second air hose (160 - as shown in Annotated Fig. 3.1 from Jansen) is fastened to the layer cover (see note #3) to fluidly connect the second air hose with the air distribution layer (160 and 138 as shown in Fig. 5 are fluidly connected ).
Note #3: As defined by Merriam-Webster to ‘fasten’ is ‘to make fast and secure’. As such, it is understood that Jansen’s layer cover 170 both makes fast and secure, the air distribution layer internally compared to the layer cover such that the layer cannot be pulled out or removed from the cover once on. Therefore, the examiner interprets that the hose which is disposed with the air distribution layer is fastened indirectly, to the layer cover.

In regards to Claim 20, Jansen teaches: The bed of claim 1, and further comprising: a foundation (14 – Fig. 6) having a support platform (21 - Fig. 6) configured for supporting the mattress and including a first foundation opening (32 – Fig. 6, Para 0036 ‘first conduit aperture’) extending through the support platform (Fig. 6) and configured to receive the first and second air hoses (Figs. 2, 6 and 7, Para 0048).

In regards to Claim 21, Jansen teaches: The bed of claim 20, further comprising: a hose connector (76 – Fig. 7, Para 0050) including a base (24 – Fig. 1 and Fig. 7, Para 0050-0051) fixed to a top surface of the foundation (foundation 14 as shown in Fig. 1 has a top perimeter and inner surface area that surrounds the portion of the base (24), and a rib (77 – Fig. 8) extending from the base away from the top surface of the foundation (77 as shown in Fig. 8 can extend downward away from the top surface of the foundation 14), the rib configured to be inserted into the second air hose (Para 0050-0051 and Figs. 7 and 8) and maintain a width (77 as shown extends a width the surrounding portion of 76) of at least an end (80 – Fig. 8) of the second air duct (72 – Fig. 8) against the first air hose running adjacent the second air hose (as stated above the first and second air hoses are adjacent to one another – see annotated Fig. 3.1), when the end of the second air hose (160) is connected to the hose connector (76, Para 0050-0051).


Allowable Subject Matter (ASM)
	Claims 2, 6, 7*, 8* and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Please Note: Regarding dependent Claims 7* and 8*, it is believed that the Applicant intended to claim its dependency off of Claim 6, since that is the only claim that initially recites and gives primary antecedent basis to ‘a third air hose’ and ‘a fourth air hose’. If Claim 7 and 8 was either (1) made dependent off of Claim 6, OR, (2) had the secondary antecedent basis corrected to include primary antecedent basis of the recited third/fourth air hose, then the Examiner notes that it would be considered as ASM, for reasons state in dependent Claim 6 below.

	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent Claim 2, the prior art of Jansen teaches a mattress cover (170 – Fig. 10, Para 0058-0059) however, the mattress cover as described does not teach the ability for (1) the first and second air hoses enter a common hole OR (2) even the capability of one of the hoses to enter the mattress cover. As such, claim 2 from the instant invention is considered to be inventive over the primary prior art reference of Jansen for its inability to have any form of holes allowing hoses to enter the mattress cover.
Regarding dependent Claim 6, the prior art of Jansen teaches first and second air hoses (as shown in annotated Fig. 3.1 above) however, there is no teaching of the third and fourth air hoses that connect to their respective air chambers. Therefore, with Jansen’s inability to incorporate more than one air hose into either chamber, claim 6 from the instant invention is considered inventive over the prior art on record. 
Regarding dependent claim 7*, Please review note above, however, the claim would be considered allowable if either of those options were completed due to the reasons recited from Claim 6. 
Regarding dependent Claim 8*, Please review note above, however, the claim would be considered allowable if either of those options were completed due to the reasons recited from Claim 6. Additionally, the prior art of Jansen does not teach any form of first and second rails, or first or second rails containing first and second hoses. Rather Jansen is completely silent the hoses having any intended use to the outer portions of the mattress. More specifically there is no element on the perimeter of the mattress a function similar to that of a hose/duct/controller/etc. As such, the Examiner completed a further search and was unable to find this feature of a mattress with a hose integral to a mattress rail. The Examiner could not find any art significant to make an obvious rejection, additionally, the Examiner notes that this feature in combination with the primary reference of Jansen would be considered non-obvious in its own right.
Regarding dependent Claims 22 and 23, the Examiner notes that their dependency is to that of Claim 8 as such it would be ASM for the reasons recited above.
 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/8/2022